        Case 3:19-cr-00104-MCR Document 56 Filed 01/31/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO: 3:19cr104/MCR

DAVID C. WILLIAMS
                                 /

           NOTICE OF FILING IN RESPONSE TO COURT ORDER

      COMES NOW, the United States of America, by and through the undersigned

Assistant United States Attorney, and notifies this Court as follows in relation to two

third party claims for the return of seized United States currency:

      1.     On or about November 19, 2019, the Court entered a Preliminary Order

of Forfeiture as it relates to United States currency and money orders seized from

multiple massage parlor locations and related bank accounts. (Doc. 46).

      2.     On or about December 18, 2019, and December 20, 2019, two third

party claims were filed in relation to specific United States currency that was seized

from two Bank of America accounts that were part of the original seizure. (Docs.

47, 48). These two claims assert an innocent third party interest in the United States

currency particular to said accounts. (Id.).

      3.     The government, after consultation amongst the investigative agencies

responsible for the seizure of aforesaid currency, believes the defendant charged
        Case 3:19-cr-00104-MCR Document 56 Filed 01/31/20 Page 2 of 2



herein has no legitimate right to the currency but concedes the potential innocent

interest of the two parties who filed Documents 47 and 48.

      4.     As such, the government will not pursue the continued seizure of the

United States currency from these accounts as it relates to the third parties. The

government will return the currency to the petitioners at a time and place convenient

for the parties. This will resolve the two pending petitions without a need for any

further Court proceedings on this issue.



                                       Respectfully submitted,

                                       LAWRENCE KEEFE
                                       UNITED STATES ATTORNEY

                                       /s/ David L. Goldberg
                                       DAVID L. GOLDBERG
                                       Assistant United States Attorney
                                       Northern District of Florida
                                       Member of the Maryland Bar
                                       21 East Garden Street, Suite 400
                                       Pensacola, Florida 32502
                                       (850) 444-4000
